MEMORANDUM **
Lonnie R. Stinnett appeals from the 63-month sentence following his guilty-plea conviction for assault with a dangerous weapon in violation of 18 U.S.C. §§ 113(a)(3) and 1152.
Stinnett contends that the district court erred in enhancing his sentence based on recklessly endangering others during *950flight. This contention is belied by the facts and the relevant Guideline provisions. See U.S.S.G. §§ 2A1.4, cmt. 1; 3C1.2, cmt. 2.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.